Registration Statement No. 333-148054 Filed Pursuant to Rule 424(b)(2) Pricing Supplement to the Prospectus dated May16, 2008 and the Prospectus Supplement dated January25, 2010 US$300,000 Senior Medium-Term Notes, SeriesA Commodity Linked Notes due April 28, 2017 You may not receive any interest on your Notes. Subject to our credit risk, we will pay annual interest payments (each, a “Coupon Payment”), to the extent interest is payable, based on the performance of an equally-weighted basket (the “Basket”) of seven commodities (each, a “Reference Component”). No Coupon Payment will be payable to you on a Coupon Payment Date unless the sum of the weighted percentage changes (as defined below) of the Reference Components on the applicable Coupon Determination Date is greater than zero. The variable interest rate (the “Coupon Rate”) will not be less than zero. As more fully described below, any return on your Notes is subject to a cap. The Coupon Rate on each Coupon Payment Date will never exceed a cap of 11% (the “Digital Coupon”), regardless of the performance of the Reference Components. At maturity, subject to our creditworthiness, you will receive the principal amount of your Notes and any applicable final Coupon Payment. Because we have provided only a brief summary of the terms of the Notes above, you should read the detailed description of the terms of the Notes found in “Summary Information” and “Specific Terms of the Notes” below. Your investment in the Notes involves certain risks. We encourage you to read the “Additional Risk Factors Specific to Your Notes” section beginning on page P-8 of this pricing supplement and in the “Risk Factors” sections beginning on page S-1 of the accompanying prospectus supplement and on page 5 of the accompanying prospectus so that you may better understand those risks. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these Notes or passed upon the accuracy of this pricing supplement or the accompanying prospectus and prospectus supplement. Any representation to the contrary is a criminal offense. The Notes will be our unsecured obligations and will not be savings accounts or deposits that are insured by the United States Federal Deposit Insurance Corporation, the Bank Insurance Fund, the Canada Deposit Insurance Corporation or any other governmental agency or instrumentality or other entity. Price to Public(1) Underwriter’s Commission(1) Proceeds to Bank of Montreal Per Note US$1,000 US$40 US$960 Total US$300,000 US$12,000 US$288,000 In addition to the underwriter’s commission, the price to the public specified above may include the profit that we would recognize earned by hedging our exposure under the Notes. See “Supplemental Plan of Distribution (Conflicts of Interest)” on page P-37 for further information. BMO CAPITAL MARKETS Pricing Supplement dated April 26, 2011 SUMMARY INFORMATION We refer to the Notes we are offering by this pricing supplement as the “Notes.” Each of the Notes, including your Notes, has the terms described below and under “Specific Terms of the Notes.” In addition, references to the “accompanying prospectus” mean the accompanying prospectus, dated May 16, 2008, as supplemented by the accompanying prospectus supplement, dated January 25, 2010, of Bank of Montreal, relating to the Senior Medium-Term Notes, Series A program of Bank of Montreal. Key Terms Issuer: Bank of Montreal. Issue: Senior Medium-Term Notes, Series A Principal Amount: US$300,000. The Notes will be issued in minimum denominations of $1,000 and integral multiples of $1,000 (except for certain non-U.S. investors for whom the denomination will be higher). Pricing Date: April 26, 2011. Issue Date: April 29, 2011. Maturity Date: April 28, 2017, resulting in a term of approximately six years. The Maturity Date may be postponed if the last Coupon Determination Date is postponed. See “Specific Terms of the Notes—Market Disruption Events.” Coupon Payment Dates: The 30th of April of each year during the term of the Notes, or if that day is not a Business Day, the last Business Day of April, beginning with April 30, 2012 and ending with the Maturity Date; provided however if the last scheduled Business Day of April of any year is not a Business Day, then the next day which is a Business Day will be the relevant Coupon Payment Date. Each Coupon Payment Date is subject to postponement as described in “Specific Terms of the Notes—Market Disruption Events” below. Coupon Determination Dates: Five (5) Business Days prior to each Coupon Payment Date. Payment at Maturity: At maturity, you will receive the principal amount of your Notes plus the final Coupon Payment, if any. Underlying Asset: An equally-weighted basket (the “Basket”) consisting of three exchange-traded commodity futures contracts (each, a “Futures Contract”) and four commodity spot prices (each a “Spot Price”). Each Futures Contract and Spot Price is a “Reference Component.” Each Reference Component will be assigned an equal weight in the Basket (a “Component Weight”). Reference Component Bloomberg Symbol Component Weight Initial Price* Copper Spot Price LOCADY 1/7 Nickel Spot Price LONIDY 1/7 Silver Spot Price SLVRLN 1/7 Gold Spot Price GOLDLNPM 1/7 P-1 Sugar Futures Contract SB1 1/7 Brent Crude Oil Futures Contract CO1 1/7 Cotton Futures Contract CT1 1/7 *See "Initial Price" below for a more complete description of the Initial Prices for the Reference Components. See “Information Regarding the Reference Components” below for a more complete description of the composition of the Basket. Coupon Payments: For each $1,000 principal amount of the Notes, the Coupon Payment on each Coupon Payment Date will equal the product of (i) $1,000 and (ii) the Coupon Rate. Coupon Rate: The Coupon Rate for each Coupon Payment Date will equal the sum of the weighted percentage changes of the Reference Components. The “weighted percentage change” for each Reference Component will equal (i) the Commodity Performance for that Reference Component on the applicable Coupon Determination Date multiplied by (ii) its Component Weight. The Coupon Rate will not be less than 0%. See the section headed “Hypothetical Coupon Rates Payable on the Notes” for examples of the calculation of the Coupon Rate. Commodity Return: For each Reference Component, the Commodity Return will be calculated as follows: Commodity Performance: For each Reference Component, the Commodity Performance will be: (i) if the Commodity Return is greater than 0%, the Digital Coupon; (ii) if the Commodity Return is equal to or less than 0% but greater than the Floor, the Commodity Return; and (iii) if the Commodity Return is equal to or less than the Floor, the Floor. Digital Coupon: 11% Floor: -15% for each Reference Component. Initial Price: For each Reference Component other than the Cotton Futures Contract, the Initial Price is the Closing Price for that Reference Component on the Pricing Date. On the Pricing Date and April 27, 2011, a market disruption event occurred with respect to the Cotton Futures Contract because the exchange published settlement price for the Cotton Futures Contract on each of these days was a “limit price.” As a result, the Initial Price for the Cotton Futures Contract will be the Closing Price for that Reference Component on the first trading day after the Pricing Date on which there is no market disruption event with respect to the Cotton Futures Contract. However, if on the fifth trading day following the Pricing Date a market disruption event with respect to the Cotton Futures Contract has occurred or is continuing, then despite the occurrence or continuation of any market disruption event with respect to the Cotton Futures Contract on that fifth trading day, the Closing Price for the Cotton Futures Contract will be a price equal to the Calculation Agent's estimate of the value of the Cotton Futures Contract as of that fifth trading day reasonably taking into account all relevant market circumstances. Final Price: For each Reference Component, the Final Price will be the Closing Price for that Reference Component on the applicable Coupon Determination Date, in each case subject to postponement in the event of a market disruption event. Closing Price: The Closing Price for each Reference Component is as follows: ·
